DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-6 are currently pending; Claims 7-13 are canceled by preliminary amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “rolling…while pressing the initial alloy material in multi-axial directions.”  It is unclear if the limitation is drawn to a rolling step wherein the act of rolling comprises pressing in multi-axial directions or separate steps or elements of rolling and additionally pressing the material in multi-axial directions.
Claim 5 recites the limitation “an average size of a fine grain due to the intersecting twins and the secondary fine twins.”  It is unclear if the claimed “fine grain” refers to the size of the “secondary fine twins” as in claim 1, or a crystal grain which does not constitute a “secondary fine twin” or “intersecting twins.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stepanov et al., “Effect of cryo-deformation on structure and properties of CoCrFeNiMn high-entropy alloy,” Intermetallics 59 (2015) pp. 8-17.
With respect to Claim 1, Stepanov teaches a method of making a high-entropy alloy, the alloy having a composition comprising (Table 1, p. 9):

Claim 1 (weight%)
Stepanov (weight%)
Co
5-35
21.4
Cr
5-35
18.3
Fe
5-35
20.2
Mn
5-35
20.3
Ni
5-35
19.8


Thus, Stepanov teaches an alloy composition falling within the instantly claimed range.  Stepanov teaches a method comprising a step of subjecting the above described alloy to a homogenization annealing treatment at 1000° C for 24 hours, and thus teaches an annealing and homogenization at a temperature and time falling within the claimed ranges. (p. 9, Sec. 2).
Stepanov further teaches rolling the annealed and homogenized alloy, at cryogenic temperature of 77 K (-196.15 C) and strain of 80% to achieve a desired microstructure, in particular, a microstructure crossing twins (intersecting) and nano-twins (i.e. fine twins). (p. 8-11). Thus, park is deemed to teach a method of making an alloy comprising “intersecting twins as a microstructure, and secondary fine twins formed in the intersecting twins.” Additionally, as Stepanov teaches a method of making a high-entropy 
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.
Finally, Stepanov teaches that the step of rolling comprising an initial rectangular workpiece which is rolled into an elongated workpiece, which is deemed to constitute a “rod.” (p. 9, Fig. 1).
With respect to Claim 2, Stepanov teaches rolling the annealed and homogenized alloy, at cryogenic temperature of 77 K (-196.15 C), falling within the claimed range, wherein the rolling comprises multipass rolling (p. 9; Fig. 1) deemed to comprise pressing the initial alloy material in multi-axial dimensions.
With respect to Claim 3, Stepanov teaches rolling to a strain at 80% (0.8) falling within the claimed range. (p. 9).

	With respect to Claim 6, Stepanov teaches that the alloy has a single phase FCC structure. (p. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 10364487) in view of Stepanov et al., “Effect of cryo-deformation on structure and properties of CoCrFeNiMn high-entropy alloy,” Intermetallics 59 (2015) pp. 8-17.
With respect to Claims 1 and 6, Park teaches a method of making a high-entropy alloy, the alloy having a composition comprising (col. 2, ln. 30 to col. 3, ln. 34; Table 2):

Claim 1 (weight%)
Park (atomic%)
Park Ex. 1 (Table 2)
Co
5-35
1-50
22 at% (23.1 wt%)
Cr
5-35
10-25
20 at% (18.5 wt%)
Fe
5-35
1-50
22 at% (21.9 wt%)
Mn
5-35
1-50
18 at% (17.6 wt%)
Ni
5-35
1-50
18 at% (18.8 wt%)


Thus, Park teaches an alloy with compositional ranges, when converted to weight%, which overlap the instantly claimed ranges.  Additionally, Park teaches specific examples (see Tables 1 and 2), for example, Ex. 1 (Table 2) with a composition falling within the instantly claimed range.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.
Park teaches a method comprising a step of subjecting the above described alloy to a homogenization treatment at 1200±300° C for 48 hours or less and therefore, teaches annealing and homogenizing an initial alloy at a temperature and time overlapping the claimed ranges. (col. 9, ln. 13-25). It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping time and temperature ranges.  MPEP § 2144.05.
Park further teaches rolling the annealed and homogenized alloy to achieve a desired grain size and microstructure, in particular, a microstructure comprising an FCC austenite phase TWIP (twin induced plasticity) microstructure comprising twins. (col. 9, ln. 26-55; Figs. 7-8).  While Park is silent as to 
Finally, Park teaches a step of rolling the annealed and homogenized alloy to form an alloy article with a desired grain size and microstructure; (col. 9, ln. 26-55) however, the reference is silent as to the specific shape of the rolled alloy article.
Stepanov teaches a method of making a high-entropy alloy with a composition falling within the claimed ranges and substantially similar to that of Park, the method comprising homogenization annealing and cryogenic rolling to obtain an alloy comprising twins and improved strength (p. 8-9; Fig. 1; Table 1).  Stepanov teaches that the step of rolling comprising an initial rectangular workpiece which is rolled into an elongated workpiece, which is deemed to constitute a “rod.” (p. 9, Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the method of Park to form the high-entropy alloy, to employ cryogenic rolling into the form a rod, as taught by Stepanov, in order to obtain an alloy with improved strength.
Moreover, a mere change in form, for example, from a sheet or bar to a rod, would have been obvious to one of ordinary skill in the art.  MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention 
With respect to Claim 2, Park and Stepanov both teach the amount of strain on the alloy impacts the microstructure of the high-entropy alloy. (Park, col. 9, ln. 26-36; col. 10, ln. 38-67; col. 11, ln. 8-53; Stepanov, p. 9-10).  Stepanov teaches rolling the annealed and homogenized alloy, at cryogenic temperature of 77 K (-196.15 C), falling within the claimed range, wherein the rolling comprises multipass rolling (p. 9; Fig. 1) deemed to comprise pressing the initial alloy material in multi-axial dimensions.  Accordingly, it would have been obvious to one of ordinary skill in the art to perform cryogenic rolling of Park in view of Stepanov (as in Claim 1) at 77K and wherein comprise pressing the initial alloy material in multi-axial dimensions, in order to obtain a high strength alloy with a desired amount of strain.
With respect to Claim 3, Park teaches rolling to a desired size, including 10% or more of an original thickness, and teaches that the properties and/or structure of the alloy may be adjusted by strain level, teaching strain levels ranging from 18% to 140%. (col. 9, ln. 26-36; col. 10, ln. 38-67; col. 11, ln. 8-53).  Thus, Park is deemed to teach a rolling reduction resulting in a strain overlapping the claimed range as well as teach adjusting a strain level to achieve a desired result.  Therefore, it would have been obvious to one of ordinary skill in the art to subject the alloy to a strain selected from the overlapping portion of the ranges in order to obtain an alloy with desired size, microstructure, and/or properties.  MPEP 2144.05.
	With respect to Claims 4-5, Park is silent as to specific details regarding the formation of the twin-comprising microstructure (claim 4) and “an average size of a fine grain due to the intersecting twins and the secondary fine twins” (claim 5); however, as Park in view of Stepanov teach a method comprising the same composition, and the same or overlapping processing steps and parameters .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 20210054486).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735